Citation Nr: 1532808	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a disability of the muscles manifested by twitching.

3.  Entitlement to service connection for a disability manifested by balance symptoms.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to an increased rating for service-connected fibromyalgia, currently evaluated as 40 percent disabling.  

6.  Entitlement to a compensable rating for service-connected shortness of breath.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986, and from December 1990 to June 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Indianapolis, Indiana, Regional Office (RO), of the Department of Veterans Affairs (VA).  In August 2007, the RO denied claims for compensable/increased ratings for service-connected fibromyalgia, and shortness of breath.  In July 2009, the RO denied claims for service connection for eye problems, hearing problems, muscle twitching, and balance problems.  

In January 2010, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  The Veteran also indicated in her May 2009 appeal (VA Form 9) that she wished to testify at a Board hearing.  However, in September 2009, she withdrew the hearing request.  In August 2014, a subsequently-dated request for a videoconference hearing was withdrawn.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have an eye disability, a disability of the muscles manifested by twitching, a disability manifested by balance symptoms, or bilateral hearing loss, that is related to her service. 

2.  The Veteran's fibromyalgia does not present such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.

3.  The Veteran's shortness of breath is not shown to have been productive of an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or a DLCO (SB) of 66-80 percent of the predicted amount.


CONCLUSIONS OF LAW

1.  An eye disability, a disability of the muscles manifested by twitching, a disability manifested by balance symptoms, and bilateral hearing loss, is not related to service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2014).

2.  The criteria for a disability rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5025 (2014).

3.  The criteria for a compensable evaluation for the Veteran's service-connected shortness of breath have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Codes 6603, 6699 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for an eye disability, a disability of the muscles manifested by twitching, a disability manifested by balance symptoms, and bilateral hearing loss.  During her hearing, held in January 2010, she testified that during her service in Southwest Asia she worked in personnel support for a headquarters unit, and that she was exposed to loud noise from nearby jets, and generators.  She stated that her muscles twitched at night and woke up her husband.  She also reported having balance problems that caused her to fall.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA's Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).  

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2014); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i) (2014). 

Service-connected disability compensation may be paid to (1) a claimant who is "a Persian Gulf veteran"; (2) "who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which "became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016"; and (4) that such symptomatology "by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(a), (b). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4)  Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

By definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995) ("The undiagnosed illness provisions of Public Law 103-446, as implemented by § 3.317, were specifically intended to relieve the unique situation in which certain Persian Gulf War veterans found themselves unable to establish entitlement to VA compensation because their illnesses currently cannot be diagnosed."). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran's service treatment reports from her first period of active duty include an April 1986 entrance examination report, which shows that the Veteran reported a history of occasional blurry vision which was characterized as being of unknown etiology.  On examination, she was clinically evaluated as normal in all categories.  Her corrected distant vision was 20/25 bilaterally.  Audiometric test results did not show that she had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  An associated report indicates that she wore glasses.  In September 1986, she was treated for "pink eye."  The report notes that there was no history of trauma, a foreign body in the eye, or visual problems.  The diagnosis was mild conjunctivitis.  A separation examination report is not of record.

The only relevant medical evidence dated between the Veteran's first and second periods of active duty are in the form of service treatment records associated with Army Reserve duty.  This evidence includes a November 1989 examination report, which shows that the Veteran's eyes, opthalmoscopic examination, pupils, ocular motility, ears, drums, and musculoskeletal and neurological systems, were clinically evaluated as normal.  Distant vision was 20/50, bilaterally, and corrected near vision was 20/20 bilaterally.  Audiometric test results showed that she had hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, specifically, the Veteran was noted to have a bilateral 45-decibel loss at 4,000 Hz.  In an associated "report of medical history," she stated that she was in fair health.  She indicated that she did not wear glasses, and she denied having a history of painful or swollen joints, cramps in her legs, eye trouble, or hearing loss.  She indicated that she had a history of dizziness or fainting spells.  The report notes complaints of dizziness with changes in movement and "busy work," that she was five months' pregnant, that there was no previous history, that she complained of hot flashes, and that there was no blurry vision or nystagmus. 

The Veteran's service treatment records for her second period of active duty include a December 1990 report of medical history, which shows that the Veteran stated that she was in good health.  She indicated that she did not wear glasses, and she denied having a history of painful or swollen joints, dizziness or fainting spells, cramps in her legs, eye trouble, or hearing loss.  Another December 1990 report appears to include a prescription for glasses.  A June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation shows that the Veteran indicated that she was not taking any medication, and that she was not receiving any medical treatment.  The Veteran's separation examination report, dated in June 1991, shows that her eyes, opthalmoscopic examination, pupils, ocular motility, ears, drums, and musculoskeletal and neurological systems, were clinically evaluated as normal.  Corrected distant vision was 20/20, bilaterally.  Audiometric test results showed that she did not have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The report notes that there was no history of injury or illness while in SWA (Southwest Asia).  In the associated "report of medical history," she stated that she was in good health.  She indicated that she did not wear glasses, and she denied having a history of painful or swollen joints, dizziness or fainting spells, eye trouble, or hearing loss.  She indicated that she had a history of cramps in her legs.  The report notes, "No significant change in interval."

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1992 and 2010. 

A December 1994 report contains provisional diagnoses that include rule out Persian Gulf syndrome in association with complaints of psychiatric symptoms.

A February 1995 report notes complaints of blurred vision, and appears to include a prescription for glasses.  

A VA Persian Gulf protocol examination report, dated in February 1995, shows that the Veteran reported a history of blurred vision since 1994.  The diagnoses included arthralgia.  

A June 1998 report shows complaints of blurred vision since service in the Persian Gulf.  The report appears to include a prescription for glasses.  

A VA general medical examination report, dated in June 1998, shows that the Veteran complained of symptoms that included blurred vision.  On examination, the eyes were normal.  She was noted to have hearing loss.  There was no incoordination.  A neurological examination report was normal.  The diagnoses included "chronic ache in all joints, low back and cervical spine."

A June 2003 VA rheumatology examination report contains a diagnosis of active fibromyalgia.  

A September 2007 VA progress note notes complaints of intermittent imbalance with occasional falling.  A neurological examination was unremarkable, and coordination was intact.  The examiner indicated that the Veteran's imbalance was likely due to, or associated with, FM (fibromyalgia).  

A January 2008 VA progress note shows complaints of dizziness, but that the Veteran denied vertigo.  The report notes a past history of fibromyalgia, irritable bowel syndrome, and Persian Gulf Syndrome. 

A February 2008 VA progress notes complaints of imbalance and light-headedness.  The report shows the following: gait testing, and a cranial nerve examination, were normal.  Ocular motility is full in all directions.  Hearing is normal to finger rub bilaterally.  Cerebellar system is normal to finger-to-nose and heel-to-shin.  The sensory examination for pain perception and position sense is normal.  The Veteran's neurological examination is normal.  The examiner concluded that there is no neurologic explanation for her dizziness, and that it may be part of her
fibromyalgia.

VA audiometric examination reports, dated in June 1998, and March 2010, contain audiometric test results which show that the Veteran does not have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  

The private medical reports show treatment for several on-the-job injuries, specifically, cervical spine muscle strain in 1994, and for paraspinous strain, and acute thoracic spine muscle strain, in 1995 (two separate injuries).  Thereafter, the Veteran received a number of treatments for complaints of joint pain and weakness, and numbness, with no complaints of muscle twitching.  

As an initial matter, for the claims involve muscle twitching, and balance symptoms, and to the extent that the Veteran has complained of symptoms that include blurred vision, VA does not generally grant service connection for symptoms unless they are associated with chronic pathology, or diagnosed disability.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Board has therefore characterized the claims broadly, as manifestations of a disability, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In this regard, all claims include the assertion that the symptoms are due to an undiagnosed illness.  

Service connection is currently in effect for disabilities that include fibromyalgia (initially characterized as "chronic joints pain, low back and cervical spine").  The claims for muscle twitching and balance symptoms have therefore been interpreted not to include symptoms of fibromyalgia.  See 38 C.F.R. § 4.14 (2014).  

The Veteran's service records, and service treatment records, indicate that she served in Southwest Asia between December 1990 and May 1991.  She is therefore shown to have met the criteria for a "Persian Gulf Veteran."  See 38 C.F.R. § 3.317.  The Board further notes that her discharge (DD Form 214) lists her primary specialty as administrative specialist.  

To the extent that the Veteran reported a history of blurry vision prior to her first period of active duty, and audiometric test results in a November 1989 service examination report (performed in association with duty in the Army Reserve, prior to her second period of active duty) showed that she had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, neither an eye disorder, nor hearing loss were noted upon entrance into either period of active duty.  Crowe.  Therefore, a pre-existing eye condition and/or pre-existing hearing loss are not shown or "noted," the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board finds that the claims must be denied.  Notwithstanding treatment for mild conjunctivitis in September 1986, the Veteran is not shown to have received any relevant treatment during service.  No relevant disabilities are shown upon separation from either period of active duty service; upon separation from her second period of active duty service, the Veteran was not shown to have hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The Board therefore finds that chronic eye, muscle, and balance disorders, and hearing loss in either ear, are not shown during active duty service.  See 38 C.F.R. § 3.303(a), (b).  Following service, other than refractive error (which is not a compensable disability for VA purposes, see 38 C.F.R. §§ 3.303(c), 4.9), there is no competent evidence to show that the Veteran has a disability involving her eyes, muscle twitching, her ability to maintain her balance, or hearing loss.  Gilpin; see also Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching this decision, the Board has considered the notation of hearing loss in the June 1998 VA general medical examination report.  However, this notation is not supported by any audiometric test results, and it appears to be "by history" only.  It therefore is not afforded sufficient probative value to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

With regard to the application of 38 C.F.R. § 3.317, the Board finds that the preponderance of the evidence is against the claims that the Veteran has any of the claimed disorders, or chronic symptoms, due to an undiagnosed illness, or a medically unexplained chronic multisymptom illness.   There is no competent evidence to show that the Veteran has an undiagnosed illness manifested by visual symptoms, hearing loss, or symptoms involving twitching in her muscles, or involving her ability to maintain balance.  Given the foregoing, the Board finds that the Veteran is not shown to have a "qualifying chronic disability" involving any of the claimed symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied on any basis.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Other than blurry vision, the appellant has not specifically claimed to have any relevant symptoms during service.  To the extent that the appellant argues that the claimed conditions may be related to an undiagnosed illness, or to her service-connected fibromyalgia, these are not the type of medical issues that are readily amenable to mere lay diagnosis or probative comments regarding their etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Factors to be considered in determining whether a lay person is competent to provide a diagnosis or an etiology opinion are whether such diagnosis or opinion can be provided based on observation with one's five senses and the complexity of the condition or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 581 F.3d at 1377n.4; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, diagnosing the claimed conditions and/or linking them to an undiagnosed illness or to a given etiology are complex determinations and cannot be resolved by observation with one's five senses.  The Veteran is not competent to state whether or not she has a diagnosed disability involving the claimed conditions, or an undiagnosed illness, or whether any of the claimed conditions are related to a service-connected disability.  

The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that the Veteran is not shown to have an undiagnosed illness, or a diagnosed medically unexplained chronic multi-symptom illness, involving any of the claimed symptoms, and that no relevant diagnosed disorders are shown.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that she has the claimed conditions due to her service, or to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Ratings

The Veteran asserts that she is entitled to an increased rating for service-connected fibromyalgia, currently evaluated as 40 percent disabling, and a compensable rating for service-connected shortness of breath.
  
Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

A.  Fibromyalgia

A VA general medical examination report, dated in June 1998, contained a diagnosis noting chronic aches in all joints.  Private treatment reports show that in 2000, she was treated for generalized joint pain, with a diagnosis of fibromyalgia.  A June 2003 VA rheumatology consultation report contained a diagnosis of active fibromyalgia.  The report stressed the importance of aerobic cardiovascular exercise.  See 38 C.F.R. § 4.1 (2014).

In February 1999, the RO granted service connection for "chronic joint pains, low back and cervical spine pain and headaches (claimed as undiagnosed illness)," evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In August 2003, the RO recharacterized the Veteran's service-connected disability as fibromyalgia, and denied a claim for a rating in excess of 20 percent.  There was no appeal, and the RO's decision became final.  Id.  

On December 4, 2006, the Veteran filed a claim for an increased rating.  In August 2007, the RO granted the claim, to the extent that it assigned a 40 percent rating, with an effective date of December 4, 2006.  The Veteran has appealed.  

The Veteran's fibromyalgia is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5025 (2014).  Under DC 5025, the 40 percent rating is the highest schedular rating allowed.  The Court held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.   See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  Accordingly, the claim must be denied.

Given the foregoing, the only way for the Veteran to be granted a disability rating higher than the current 40 percent is by applying an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  This possibility is discussed below.

To the extent that it has been argued that a separate rating is warranted for headaches, and/or irritable bowel syndrome, the Board notes that the evidence shows the following: service treatment reports do not contain any relevant findings or diagnoses.  The Veteran's June 1991 report of medical history shows that she denied having a history of frequent or severe headaches, frequent indigestion, or intestinal trouble.  Following service, a May 2007 VA general medical examination report shows that the diagnoses included migraines, and fibromyalgia.  A May 2007 VA neurological examination report contains a diagnosis of migraines which "started from the service."  

A May 2007 VA fibromyalgia examination report notes that the Veteran has irritable bowel syndrome.  The report contains a diagnosis of fibromyalgia.  The examiner concluded that it is at least as likely as not that the Veteran's headaches are related to chronic fatigue syndrome.  The examiner further concluded that although her irritable bowel syndrome is "related to" her fibromyalgia, it is as likely as not (more than 50% probability) that her headaches, and irritable bowel syndrome, "are independent from fibromyalgia," and added that this was "according to recent statistics and evaluation of patients."  

A September 2007 VA rheumatology report notes that the Veteran's headaches are likely due to fibromyalgia.  

A January 2008 VA progress note notes a past medical history of IBS (irritable bowel syndrome).  

A February 2008 VA neurological examination report contains a diagnosis of chronic sinus headache.  See also May 2009 VA progress note (noting chronic seasonal allergies and sinus problems, with use of an inhaler).  

A VA chronic fatigue syndrome examination report, and a VA fibromyalgia examination report, both dated in March 2010, note complaints that included gastrointestinal symptoms, and frequent headaches.  The diagnoses were fatigue (in the fatigue syndrome examination report), and fibromyalgia (in the fibromyalgia examination report); neither report contains a diagnosis of headaches or irritable bowel syndrome.  A VA neurological examination report, dated in March 2010, contains a diagnosis of headaches.  

The Board notes that in May 2010, the RO denied a claim for sinusitis, and that in November 2010, the RO denied a claim for service connection for chronic fatigue.  Neither decision was appealed, and both have become final.  See 38 U.S.C.A. § 7105(c). 

In summary, there is no evidence of a direct relationship to service, and the preponderance of the evidence indicates that the Veteran's headaches and irritable bowel syndrome are related to nonservice-connected conditions, i.e., sinusitis and/or chronic fatigue syndrome, or that they are otherwise not related to a service-connected disability.  In particular, the May 2007 VA opinion weighs against the proposition that the Veteran has headaches or irritable bowel syndrome that are related to her fibromyalgia, and that they therefore warrant separate ratings.  This opinion is considered to be highly probative evidence, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, the notation in the September 2007 VA rheumatology report (that the Veteran's headaches are likely due to fibromyalgia) is not shown to have been based on a review of the Veteran's claims file or any other detailed and reliable medical history, nor is it accompanied by any sort of explanation.  Id.; see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, a separate rating for the Veteran's headaches and/or irritable bowel syndrome is not warranted.  




B.  Shortness of Breath

The Veteran's service treatment records include an April 1986 entrance examination report in which the Veteran reported a history of bronchitis as an infant, and a one to two-month history of occasional shortness of breath and chest pain.  No further relevant treatment or findings are shown.  Following service, VA chest X-ray reports, dated in 1992 and 1993, noted that there was no acute pulmonary disease.  A February 1994 notification letter for the Persian Gulf Registry notes a history of chronic bronchitis.  A June 1998 VA progress note includes a notation of mild COPD (chronic obstructive pulmonary disease).  A June 1998 VA examination report contains a diagnosis of rule out bronchitis.  An associated pulmonary function test (PFT) notes mild obstructive disease, lung volumes within normal limits, and a mild decrease in DSB with no change after bronchodilator.  38 C.F.R. § 4.1.  

In February 1999, the RO granted service connection for shortness of breath, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).

In December 2006, the Veteran filed a claim for a compensable rating.  In August 2007, the RO denied the claim.  The Veteran has appealed.  

The RO has evaluated the Veteran's shortness of breath under 38 C.F.R. § 4.97, DCs 6699-6603.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an injury to the trachea and bronchi is the service-connected disorder, and it is rated as if the residual condition is pulmonary emphysema under DC 6603.

Under 38 C.F.R. § 4.97, DC 6603, a 10 percent evaluation is warranted for pulmonary emphysema when forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or DLCO (SB) is 66-80 percent of the predicted amount.  

Under 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other nor with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

Under VA's rating procedures, the post-bronchodilator value provides the ideal estimate of a veteran's best possible functioning and assures consistent evaluations.  See 61 Fed. Reg. 46,720 (Sept. 5, 1996).

A VA respiratory examination report, dated in March 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran complained of a hard time catching her breath when she was walking, with a recent increase in dyspnea, to include when taking out the trash, with five to ten minutes required before she started breathing normally.  An associated PFT report notes that the post bronchodilator pulmonary function tests (PFTs) show that the FEV-1 is 2.71, which is 102 percent of predicted, and that FEV-1/forced vital capacity (FVC) is 85.37, which is 110 percent of the predicted amount.  The report notes normal spirometric values, normal lung volume values, and normal diffusing capacity.

The Board has determined that a compensable rating under DC 6603 is not warranted, as the pulmonary function test in March 2010 revealed FEV-1 of 102 percent of predicted, and a FEV-1/FVC of 110 percent of predicted.  See 38 C.F.R. § 4.97, DC 6603.  There is no medical evidence to show she has an FEV-1 of 71-80 percent of the predicted amount, an FEV-1/FVC of 71-80 percent of the predicted amount, or DLCO (SB) is 66-80 percent of the predicted amount.  Accordingly, the criteria for a compensable evaluation under DC 6603 have not been met.

In reaching this decision, the Board has considered that the most recent VA examination report is dated in March 2010.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  There is nothing to indicate, and the Veteran has not asserted, that the available evidence is too old for an adequate evaluation of the Veteran's condition.  See generally 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, the claim must be denied.  

Now the Board turns to a discussion regarding consideration of extraschedular ratings.  Under 38 C.F.R. § 3.321(b)(1), to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also to be considered is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

In this case, the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of regular schedular standards.  

The regular schedular criteria for the currently assigned 40 percent rating provides that a 40 percent rating is warranted for widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  The record, for example the March 2010 examination report, documents a number of symptoms with regard to her fibromyalgia.  The Board need not linger on whether the first step of Thun with regard to this disability.  This is because there are no related factors to warrant extraschedular consideration.  

The symptoms of her shortness of breath disability are contemplated by the rating criteria under which it is rated.  Again, there are no related factors in this case to warrant extraschedular consideration.  

There is no evidence of a combined effect of her service connected disabilities (fibromyalgia, tinnitus, shortness of breath, fatty tumors) that make her fibromyalgia or shortness of breath disability picture an unusual or exceptional one.  

Although a June 1999 statement from the U.S. Postal Service is of record which indicates that the Veteran was deemed ineligible for employment due to chronic joint pain, this statement is over 14 years old.  The Veteran has repeatedly stated that she works full-time; there are indications of full-time employment since at least 2008.  See e.g., transcript of January 2010 hearing: March 2010 VA examination reports.  It is not shown that her disability picture is exceptional or unusual.  In summary, the record does not show that during the period under consideration the Veteran has required frequent periods of hospitalization for her fibromyalgia or shortness of breath, or that these disabilities markedly interfere with employment.  

With respect to the second Thun element, the evidence does not suggest that any "related factors" are present.  In particular, the evidence of record does not show that her service-connected disabilities have caused her to miss work, or that they have resulted in any surgery or hospitalizations.  The evidence indicates that the Veteran has been working full-time since at least 2006.  The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  The Board is aware that these two factors are examples, as shown by the words "such as."  There are no other factors in this case that are similar in kind or degree to marked interference with employment or frequent periods of hospitalization.  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased rating is warranted. 

In reaching these decisions, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, she has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disabilities in issue.  The evidence indicates that the Veteran is working full-time as an analyst since 2006. 

Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by this record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2007, May 2009, and August 2010, of the criteria for establishing service connection, the evidence required in this regard, and/or the evidence required for increased ratings, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. These letters accordingly addressed all notice elements.  Nothing more was required.  These matters were then readjudicated as recently as November 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  

The Veteran has been afforded general medical (May 2007) and neurological and audiometric (March 2010) examinations.  With regard to the claim for an eye disability, there is no evidence of treatment or diagnoses of an eye disability during service, other than treatment for refractive error.  A current eye disability (i.e., other than refractive error) is not shown.  Therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to this claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an eye disability, a disability of the muscles manifested by twitching, a disability manifested by balance symptoms, and hearing loss, is denied.

A rating in excess of 40 percent for service-connected fibromyalgia is denied.  

A compensable rating for service-connected shortness of breath is denied.  



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


